Decree so far as appealed from affirmed, with costs. Memorandum: Under the *1035provisions of the trust which testator erected by his will for the benefit of his wife, the trustee was authorized and directed to pay to her the income therefrom “ for and during the term of her natural life * * * together with so much of the principal of said estate as she may, from time to time, in writing request, it being my desire that my wife shall not be restricted in the use and enjoyment during her lifetime of both the principal and income of the property of which I die seized and possessed.” By letter dated December 11,1937, testator’s wife requested the trustee to pay to her $2,000 from the corpus of the trust, but her death, on February 3, 1938, occurred before payment thereof was made. In the absence of proof tending to show that she had used funds from her personal estate to defray obligations which she had incurred for her comfort, support or enjoyment during her lifetime, or that valid claims, based upon such obligations, existed against her estate, her executor’s claim against her husband’s estate, founded upon her written request, was properly disallowed. (Vincent v. Rix, 248 N. Y. 76; Matter of Cager, 111 id. 343; Matter of Van Zandt, 231 App. Div. 381.) All concur. (The portion of the decree appealed from settles the accounts of a trustee.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.